Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“personal phonation recognition module” while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, module can pertain to various types. For purposes of prior art, it shall be construed as software executed on a device e.g. a display for spectrograph/equalizer.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim ********* is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130177885 A1	Kirkpatrick; Adam (hereinafter Kirkpatrick) in view of US 10726830 Mandal; Arindam et al. (hereinafter Mandal).
Re claims 1 and 10, Kirkpatrick teaches
1. A method to generate a phonation monitoring module, comprising: 
collecting, by a recorder, a voice from an individual; (recording input speech 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
converting, by a processor, the voice to a voice signal; (digitizing the recorded speech 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
extracting a signal feature from the voice signal; (features not limited to pitch, tone, amplitude, noise, etc. 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
generating, by applying the signal feature to the trained speech recognition neural network, a voice marker; and (spectrograph displayed shows various markers per se 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
generating a personal phonation recognition module including the voice marker. (the equalizer/spectrograph-based display can be on a handheld application e.g. phone or any handheld device 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
However, Kirkpatrick fails to teach
providing a trained speech recognition neural network; (Mandal DNN based extraction and MFCC or related concepts col 3 lines 53 – col 4 line 8, col 23 line 64 to col 24 line 15, col 25 line 49 to col 26 line 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kirkpatrick to incorporate the above claim limitations as taught by Mandal to allow for an adaptable system that stores user information when the user inputs voice to customize to the specific user such as to enhance healthy ways of speaking or singing at the pace of the specific user pending any vocal or muscular issues or the prevention thereof.

Re claims 2 and 11, Kirkpatrick fails to teach
2. The method of claim 1, wherein in the step of extracting a signal feature from the voice signal, the signal feature is extracted by applying Mel frequency cestrum coefficients (MFCCs). (Mandal DNN based extraction and MFCC or related concepts col 3 lines 53 – col 4 line 8, col 23 line 64 to col 24 line 15, col 25 line 49 to col 26 line 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kirkpatrick to incorporate the above claim limitations as taught by Mandal to allow for an adaptable system that stores user information when the user inputs voice to customize to the specific user such as to enhance healthy ways of speaking or singing at the pace of the specific user pending any vocal or muscular issues or the prevention thereof.

Re claims 3 and 12, Kirkpatrick fails to teach
3. The method of claim 1, wherein the trained speech recognition neural network is provided through a decision tree procedure, a random forest procedure, an Adaboost procedure, a K Nearest-neighbor procedure, a Support Vector Machine (SVM) procedure, a Gaussian Mixture Model (GMM), a Deep Neural Network (DNN) procedure, a convolution neural network (CNN) procedure, a recurrent neural network (RNN) procedure. (NOTE: one selected the group as supported by present invention specificaiton: Mandal DNN based extraction and MFCC or related concepts col 3 lines 53 – col 4 line 8, col 23 line 64 to col 24 line 15, col 25 line 49 to col 26 line 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kirkpatrick to incorporate the above claim limitations as taught by Mandal to allow for an adaptable system that stores user information when the user inputs voice to customize to the specific user such as to enhance healthy ways of speaking or singing at the pace of the specific user pending any vocal or muscular issues or the prevention thereof.

Re claims 4 and 13, Kirkpatrick teaches
4. The method of claim 1, wherein the personal phonation recognition module is stored on a portable device, a smart home/speaker device, a hearing assistive device or a cloud. (on a user device using an application 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)

Re claims 5 and 14, Kirkpatrick teaches
5. A method for monitoring phonation, comprising: 
recording, by a recorder, a voice from an individual; (input voice recorded to be digitized 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
analyzing, by comparing the voice with the personal phonation recognition module of claim 1, to generate an analysis result; and (analyzing data on the graph comparing known data with feedback to obtain a new suggestion for the user 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)
comparing the analysis result with a pre-set value, wherein a feedback signal is given when the analysis result is higher or lower than the pre-set value. (analyzing data on the graph comparing known data with feedback to obtain a new suggestion for the user by using a threshold for instance to alert the user to alter into a healthier/ideal habit/style 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)


Re claims 6 and 15, Kirkpatrick teaches
6. The method of claim 5, wherein the feedback signal comprises a light, a sound, a vibration, a temperature variation, a letter notice, a figure notice and any combination thereof. (sound vibrations beep/alarm display notification 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)

Re claims 7 and 16, Kirkpatrick teaches
7. The method of claim 5, wherein the recorder is a portable recorder, smart home/ speaker device, hearing assistive device, or a wireless headphone. (user phone or Bluetooth headset i.e. wireless headphone 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)

Re claims 8 and 17, Kirkpatrick teaches
8. The method of claim 5, wherein the individual has a disease including phonotraumatic lesions and hyperfunctional voice disorders. (hyperfunctional injury avoidance implying correction thereof 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)

Re claims 9 and 18, Kirkpatrick teaches
9. The method of claim 5, wherein the analysis result comprises: a phonation percentage, a sound pressure level, a pitch of voice and a distribution of speech and nonspeech. (pitch and distribution i.e. spectrographic 0044 0063 0065 0089-0090 0092 0102 0113 0120 0121 fig. 5 and 10)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210335364 A1	SHIRAI; Akihiko
DNN and MFCC 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov